OFFICE OF THE ATTORNEY                   GENERAL OF TEXAS
                                              AUSTIN




                                                             bt

                                                         ar talsgru *anther ttm
                                                         0488tltuto a 8810 af real
                                                         f OOtarO~*tzkirvould b8




                                      tv4oa conv4yanoeea8 ron8titut1e&
                                                                     ro*l

                ff     the osnv4yan44 o r la leof the tpatalmad oallohs
aonatitute4       4     sele ef r-1 property Art10101677 ‘Oaraoa*~
&motot4&        Tbu8         Civil        Statutro, *odd   01~x1~   &,y.   'Phi@
fhttialsrmaar           a8     foliovri
                We     odminh~~~~           sourt    may, by an ordu
     to ba           08 itm titaH.ae,
                 latqed              appoint 8 oea&a-
     8loner t4 i.kll an5 di8po484 of any r-1 ast8te
     SC the countyat pobllo au0tioa. ?'badead of
     ouch oowti~~ioaer,made in 0wforro:tyto root
     order for tad in babrrlfof the eeunty, duly ao-
     knoulodged una prorcn and maorded lMU       tte~&IS-
     riolent ta ooaro~ to the pucaheoerr nil ths right,
     t1t1. antIlat4met mnd ~ar&o vJ:i& the COQnty
     Isy bavu le rad ta t&s pr4mlOu tcrbe oanvey4A.
     mthifag eonkili4d la taio wt~ol4 lb?ml~authoriw
     onj oodwioasr      0c1ua-t tc dlmpoue of any landa
     &van, doqatdf   Or grant* to mob 4oun$y for thq
     pwpos* of rduoetlw in any                    nt@u      maooar than
     obr1       bo   Alrat.&       by lev.”

            I,       point4     mat %R tha oaoe          of 3duardr v. L&boa
CoUatyr.$8 S. il. (ZA) *Be, tbue 1s a o lktutory provirlon
dtrsoting the mdhoA,   m4~41  QT 14 th of the   that rrl 4#-
                                     l 15W, t. A. T. C. 8.,
t&e a ? th a oountysolA UBAU Ar ttoIbe
8wt br aAmrtfu+d baforn it, uf b4 mlA et @MO        mutim.
*a quote from tbo oonrt'*opiaJoala&aid (l&a*la follw8r
          Vhla lend rse BOG rohool haA. Ye flad
     ao statutow prevrrlricndlmtiag   the nethod,
     aaww   orl4n&b   of tEl*4that@Uob rul48t8k
     8wt  ba advutleed Mfotr it ry k, m&A at
     pub110 auetioa.  Tbo barn ‘rAv~~tioomaal* t8
     l~noaymma with notloo u34 ir a my118 or aet)aoA
     ot attnotlng pub116 etteattoa. The obJ.ot ol
     ta mlktute  &P ~rovldiagth **la rt psbllo
     4mi05.i4           tt2   844~~0     t0 the   60tlOt7   4   rdr   mtrioa
     Tor B&a progetty.                 . . lm
          w~~blia 4uotioaP UA n ublio ~144" at4 4yaonymow.
SCM IO re lPavbroagh,St6 II..%.ESJ:, 835.
           A 4slo to ba a w@bllo 4ale* r;*utba 5rhldla 4 pub-
lic phoe, a pl.404to uhioh t&a poblla 44 4wb b48 4444@0,
errimm, b4 illnd4 parruaat to am4 aot.io of the Elm4 and ~1404
of suah sale ic or84r   that t;hs ;~uroheesr8 wy advise tboaa-
4elv44 Xn the tmm     and the tit14 t4 the pmp4rty    and b4 able
to bid lat4lllg*ntly. S44 Dulia *. Batso*       city  %at, 180
II. ff.4~p.6,
            4m.
           The term "pwbli4 plme* with rssprot to                         48144    at
ptsbllo#IUdtiGa h48 b44n bsld t4 mmn 4rrCb4 ~1444                          that   a&W-
mn4mblr Van ~110 IloE4rlaad, pyrv 5


tlooaent yoatad ia it woolA be lilroly ta+lttno t &454rcrl rt-
toatioa 80 th8t it8 oarrtaato ml@& rwoAAbly     bo eqmotecl to
booear R mattu    of notOrirt;r%a tb, ?iOlnlt7$*ad fh4 t4Tm
-pub110 ulo" dsnur4a not144 to u eufflelwt     numbot of yeaplr
to insuz-4 talm44o of the 4ale uld to plw4otr   oo&?p4titir4
biddin&    ire. StaRdlsy ** x&u&&q,epe P. 109.

           Jutioio SO&          'r'4raoa'o&not4Ced             2exm    Cl~il    &tat-
ate8, eitml by mu Ut your talq&ru,                  prorida8the ot~tucory
amtim sf mmkirag44148 of rul               aotetr    wd4r 4reoutIon,order
or 4414 or ~rn4ItienIaxp8aU*
           It   i8   OfW   OgiaiQA   t&t     Uhlh      th.lW     t0   A0   8tAtUtOq
pP4rlolMl dlrratir;g tb4 a4tbOd, 8AAa4r or lU@h      or tin4  taat
real aotate of tbr a(punty ntut be 8drortl84d briar4 It ul
bo rold at publlo rwttioa undrt AetUMb lSTp, supre, 8rrab
aal6 mwt b4 a *pub110 @aloe mm lamvm defined,     muot   bo b4ld
in a *pubUs  plao4* 4s rbev4 deflnul,   and m%ot bs rdtsrtiood
for e rcrsoonable tla4 6qmndent  Apon tbs olromr6woer. Xt
ia our rurtbar opinlan that rhllo it i8 not m4aQtoty that
Art1414 SaQa, Y. A. P. c. s., bo rollowaA,    t&o r0i~ovh~    of
444b rrtiale rwld b4, 410 tbfak, 0 oaf0 aad bound pr444du?a.

          Ondu krti414 1577, ougn, the Cem~lO8lo~4r8'  Court,
in tha sums? pr4aoribsb, he8 cutbority to 0411 thr Oatirr
intar48t is OLtrwt or trWt8 o? oOont? land [n8t OOlutltUt-
lng 8ob401 land). ft 10 our opinion that 6&a authority to
8011 tba who14 of tR8 traot or tmot0 of 14aA reuld ~MIIUAO
t&a 10884rpwsr of ooll&q t&o @aVsl end 01diSh4iA 4nd 011
eeld lwza 4YOA thouj,# the terpl8 :,ft&4 oal4 o&&t  Or UVUfd
in 18~ oo5stitute th4 tmauotion     a sale of p4r84aal proputy
rm.th4r than or so*1 pro;iortp.

                                                       Vwy      truly your0